Title: From James Madison to James Madison, Sr., 27 November 1796
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. 27. Novr. 1796
We ended our journey on tuesday afternoon, without any injurious incident on the way. We found the roads better than I ever experienced them, and the weather was equally favorable. Mordecai arrived the day before yesterday, and sets out on his return today. Immediately on my getting here, I called on the man who was to make the hoisting Screw, & had the satisfaction to find that it had been previously shipped for Fredg. addressed to Mr. Anderson. I hope therefore it will get to hand before any material inconveniency happens from the want of it. The election here has terminated in favor of the ticket for Mr. Jefferson; with an exception in favor of two of the candidates on the adverse ticket. It is said however that the returns yet to be made can be legally used at the meeting of the Electors, for correcting this circumstance. From the general prospect, as far as the elections are known or conjectured, the Ultimate choice is extremely uncertain. Unless great unanimity prevails in the Southern States, the chance is in favor of Mr. Adams. You will have seen the Remonstrance of Mr. Adet against our Govt. I am not able to say what its impression is on the public mind at large. Unless harmony be restored between the two Countries, the consequences must prove very serious in various respects; the more so, as there can be no doubt from the connection between Spain & other powers with France, that they will concur in her measures against us. At Major Waugh’s I learnt that a person in the Neighbourhood made a good deal of Clover seed for sale, & had probably not engaged it all yet. I requested Majr. W. to enquire into the matter, and shall direct Mordecai to call & know the result. Should he be prevented, it will be well to have application made without delay, it being important that no oppy. should be omitted.
There does not seem at present any settled market as to Wheat. About two dollars is the price given generally by the millars as far as I can learn. The general prospect is so uncertain that I can form no satisfactory opinion about it.
We are all well & unite in our best affections. Fanny has written, & Dolly would do the same, but cannot spare a moment from the task of our Houshold arrangements, which are rendered particularly troublesome, by the change of our Quarters & the straitened character of our new ones. With dutiful respects I remain Yr Affe son
Js. Madison Jr
If Brother Wm. is not set off let him know I shall write to him at Richmond.
